Citation Nr: 1447029	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-09 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from March 1963 to March 1965 and from May 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Here, the Veteran has claimed entitlement to service connection for disorders of the lumbar spine, bilateral knees, and bilateral ankles.  He contends that these disorders were the result of repeated parachute jumps during his two periods of active service, that each first manifested during service, and that each has been symptomatic since that time.  

Turning to his periods of active duty, the Veteran reported with back pain in 1963, with a left ankle disorder in August 1965, with a right ankle problem days later, and with leg pain after prolonged running in November 1965.  He also reported a "trick" or locked knee on a May 1969 Report of Medical History.

In conjunction with his claim, the Veteran was afforded a VA examination in June 2012 to assess the nature and etiology of each claimed condition.  At that time, he was diagnosed with mild osteoarthritis of the spine, bilateral, mild osteoarthritis of the knees, and a disorder manifested by ankle pain and swelling (with no underlying disorder actually diagnosed).  The Board notes that a general notation of "arthritis" was indicated in an April 2008 private medical report.  

Following the examination, positive etiological opinions were provided for the Veteran's lumbar spine and bilateral knee disorders, each, per the examiner, at least as likely as not related to the Veteran's in-service parachute jumps.  It was noted that the Veteran did not have a chronic ankle disability, although extensive swelling and pain were noted.

In a July 2012 addendum opinion, the examiner reversed her earlier opinions.  She determined that she was unable to estimate the number of jumps that would cause a person to develop arthritis of the knees and spine.  She added that a jump, correctly done, would not cause significant damage to the joints.  Since there was no evidence of ankle arthritis, she thought that the Veteran's paratrooping did not have a significant impact on his knees and spine.  Instead, the impact to these affected joints was most likely the result of his post-service construction work, driving a truck for a career, and the aging process.

The Board notes that VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Taking into account the conflicting opinions noted above, the Veteran's diagnoses of record, to include significant ankle symptomatology for which an underlying disorder has yet to be found, his claims for service connection must be remanded for an additional VA examination so as to determine whether any current, claimed diagnoses are etiologically-related to his military career.  

Finally, the Board finds that an attempt should be made to obtain any information documenting the Veteran's in-service parachute jumps, to include his service personnel records and DA Form 1306 (Statement of Jump and Landing Manifest).




Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's service personnel records, to include any DA Form 1306 (Statement of Jump and Landing Manifest), as well as any additional records that would document the extent of his paratrooping activity.  Any records obtained as a result of this search shall be associated with the Veteran's VA claims file.  

2.  Obtain the Veteran's VA treatment records from 1991 to the present.

3.  Schedule a VA orthopedic examination of his back, knees and ankles, to be performed by an orthopedic specialist.  

The Veteran's claims folder should be made available to the examiner for review in conjunction with the examination.  The examiner should review, note, and discuss the Veteran's statements in support of his claim, as well his service treatment records (which demonstrate low back, knee, and ankle complaints, but also suggest that physical examinations of the joints were generally normal), any records available documenting the Veteran's in-service paratrooping activities, the Veteran's current diagnoses, the Veteran's weight, and the prior VA examination report.  

In consideration of these and any other evidence or factors deemed relevant, the examiner should:

a)  Diagnose any current, knee, ankle and/or back disability.  If now chronic ankle disability is found, the examiner should offer an explanation for why the Veteran experiences chronic pain and swelling in his ankles if the ankles are considered to be normal.  

b) for any diagnosed back, ankle, or knee disabilities that are diagnosed, opine as to whether it is at least as likely as not (50 percent or greater) that any currently-diagnosed disorder of the lumbar spine, bilateral knees, and/or bilateral ankles either began during or was/were otherwise caused by the Veteran's military service, to include his in-service paratrooping activity.    

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  The claims should then be readjudicated.  If any claim remains denied, the RO should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



